Case 1:19-cv-06211-AJN Document 2 Filed 07/03/19 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

XxX

BUILDING SERVICE 32BJ HEALTH FUND,
BUILDING SERVICE 32BJ SUPPLEMENTAL
RETIREMENT AND SAVINGS PLAN, 19-cv-6211

Plaintiffs, COMPLAINT

-against-

WHELAN SECURITY MID ATLANTIC, LLC,

Defendants.

Xx

 

Building Service 32BJ Health Fund (“Health Fund”) and Building Service 32BJ
Supplemental Retirement and Savings Plan (“SRSP”) collectively referred to herein as the
“Funds”, as and for their Complaint against Whelan Security Mid Atlantic, LLC (“Defendant”)
allege as follows:

NATURE OF ACTION

1. This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the
Employee Retirement Income Security Act, as amended (29 U.S.C. §§ 1132(a)(3), 1145),
(hereinafter referred to as “ERISA”) and Section 301 of the Labor-Management Relations Act of
1947 (29 U.S.C. § 185) (hereinafter referred to as the “Taft-Hartley Act”), by an employee
health fund and retirement savings fund, for contractual and other equitable relief under ERISA
to secure performance by employers of specific statutory and contractual obligations to pay
and/or submit the required monetary contributions to the Funds as per the contractual and
statutory requirements. This Complaint alleges that by failing, refusing or neglecting to pay and

submit the required monetary contributions and/or reports to the Funds when due as per the
Case 1:19-cv-06211-AJN Document 2 Filed 07/03/19 Page 2 of 6

Funds’ rules and regulations, Defendant violated the collective bargaining agreement, the trust
agreements of the Funds, and ERISA.
JURISDICTION
mn Jurisdiction of this Court is invoked under the following statutes:
(a) Section 502(e)(1) and (f) of ERISA (29 U.S.C. § 1132(e)(1) and
(f);
(b) Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185);
(c) 28 U.S.C. Section 1331 (federal question); and
(d) 28 U.S.C. Section 1337 (civil actions arising under an Act of
Congress regulating commerce).
VENUE
3. Venue properly lies in this district under Section 502(e)(2) of ERISA (29
U.S.C. § 1132 (e)(2)). Service of process may be made on Defendant in any other district in
which it may be found, pursuant to Section 502(e)(2) of E.R.LS.A. (29 U.S.C. § 1132(e)(2)).
PARTIES
4. The Funds are jointly-administered, multi-employer, labor-management trust
funds established and maintained pursuant to various collective bargaining agreements in
accordance with Section 302(c)(5) of the Taft-Hartley Act (29 U.S.C. § 186(c)(5)). The Funds
are employee benefit plans within the meaning of Sections 3(2), 3(3) and 502(d)(1) of E.R.I.S.A.
(29 U.S.C. § 1002(2),(3), and 1132(d)(1)), and multi-employer plans within the meaning of
Sections 3(37) and 515 of E.RIS.A. (29 U.S.C. §§ 1002(37) and 1145). The Funds are
authorized to maintain suit as independent legal entities under Section 502(d)(1) of ERISA (29

U.S.C. § 1132(d)(1)). The purpose of the Funds is, inter alia, to receive contributions from
Case 1:19-cv-06211-AJN Document 2 Filed 07/03/19 Page 3 of 6

employers who are parties to collective bargaining agreements with Service Employees
International Union, Local 32BJ (“Union”), to invest and maintain those monies, and to
distribute health and retirement benefits to those employees eligible to receive them. Each of the
Funds maintains its office and is administered at 25 West 18" Street, New York, New York
10011, in the City, County, and State of New York.

5. The Union is a labor organization within the meaning of Section 301 of the Taft-
Hartley Act (29 U.S.C. § 185) which represents employees in an industry affecting commerce as
defined in Section 501 of the Taft-Hartley Act (29 U.S.C. § 142) and Section 3(4) of E.R.LS.A.
(29 U.S.C. § 1002(4)). The Union maintains its offices and is administered at 25 West 18"
Street, New York, New York 10011, in the City, County, and State of New York.

6. Upon information and belief, at all times material hereto Defendant Whelan
Security Mid Atlantic LLC was, and continues to be, a Missouri for-profit corporation having a
principal place of business at 1699 S. Hanley Road, Suite 350, St. Louis, Missouri 63144, and
doing business as an employer within the meaning of Sections 3(5) and 515 of E.R.LS.A. (29
U.S.C. §§ 1002(5) and 1145), and was and is an employer in an industry affecting commerce
within the meaning of Section 301 of the Taft-Hartley Act (29 U.S.C. § 185).

AS AND FOR A FIRST CLAIM FOR RELIEF
(FUNDS’ CLAIM FOR BREACH OF CONTRACT UNDER SECTION 301)

7. The Funds repeat and reallege each allegation set forth in paragraphs | through 6
as if fully set forth herein.

8. The Agreements require Defendant to periodically contribute sums of money to
the Funds to provide covered employees with health insurance and retirement benefits.

9. Pursuant to the collective bargaining agreements, there became due and owing to
Case 1:19-cv-06211-AJN Document 2 Filed 07/03/19 Page 4 of 6

Funds from Defendant benefit contributions from, in relevant part, January 1, 2015, to date.

10. The Defendant have fallen delinquent in its contributions owed to the
Funds, although all contributions have been duly demanded and the Funds have been damaged in
the amount to be determined.

11. For the period January 1, 2015, through the date of this filing, Defendant failed to
pay to the Funds no less than $25,503.32 in required contributions, in violation of the
Agreements..

12. The failure, refusal or neglect of Defendant to make the required contributions to
Plaintiffs Funds constitutes a violation of the Agreements between Defendant and the Union with
respect to the Funds as third-party beneficiaries

13. Accordingly, Defendant is liable to the Funds for benefit contributions in the
amounts due for the periods set forth above, plus such further amounts as may become due from
the present date to the date judgment is issued and that remain unpaid by Defendant, plus
interest, liquidated damages, the Funds’ attorney’s fees and court costs incurred in collecting the
delinquent contributions.

AS AND FOR A SECOND CLAIM FOR RELIEF
(FUNDS’ CLAIM FOR BREACH OF ERISA)

14. The Funds repeat and reallege each and every allegation contained in paragraphs
1 through 13 of this Complaint, as if fully set forth herein.

15. Section 515 of ERISA (29 U.S.C. § 1145) requires employers to pay benefit
contributions in accordance with the terms and conditions of the Agreement.

16. Upon information and belief, at all times material hereto, Defendant failed to pay
Case 1:19-cv-06211-AJN Document 2 Filed 07/03/19 Page 5 of 6

or timely pay and/or remit the required monetary contributions and/or reports to the Funds when
due. Such failure to make payment or timely payment and/or remit reports constitutes a violation
of Section 515 of ERISA (29 U.S.C. § 1145).

17. Section 502 of ERISA (29 U.S.C. § 1132) provides that, upon a finding of an
employer violation of Section 515 of ERISA (29 U.S.C. § 1145), the Court shall award to the
Plaintiffs the unpaid benefit contributions, plus statutory damages (liquidated damages) and
interest on the unpaid principal both computed at the rate provided for under the Funds’ plans or,
if none, as set forth in the United States Internal Revenue Code (29 U.S.C. § 6621), together with
reasonable attorneys’ fees and costs and distributions incurred in the action.

18. For the period January 1, 2015, through the date of this filing, Defendant
failed to pay the Funds no less than $25,503.32 in required contributions, in violation of the
Agreements.

19. Accordingly, Defendant is liable to the Funds for the payment and/or
submission of the required monetary contributions and/or reports to the Funds as aforesaid, and
is liable for the additional amount of said statutory damages, together with reasonable attorneys’
fees, interest on the unpaid principal, liquidated damages, costs and disbursements incurred in
this action, pursuant to Section 502 of E.R.LS.A. (29 U.S.C. § 1132).

WHEREFORE, plaintiff Funds demand judgment:
a. against Defendant for payment of all past due contributions to date, in an amount of
not less than $25,503.32,
b. against Defendant for payment of all contributions which become due during the
pendency of this action in accordance with ERISA § 502(g)(2) and the Agreement,

c. against Defendant for accrued prejudgment interest on all contributions in
Case 1:19-cv-06211-AJN Document 2 Filed 07/03/19 Page 6 of 6

accordance with ERISA § 502 (g)(2) and the Agreement,

d. against Defendant for statutory damages on all contributions now due and
which accrued during the pendency of this action, liquidated damages, reasonable attorneys’ fees
and costs and disbursements in accordance with E.R.LS.A. § 502(g)(2) and the Agreement;

e. for such other and further relief as the Court deems just and proper.

Raab, Sturm a
a2 1S, (

Samuel Bloom (SB-1988)
Attorneys for Plaintiffs Funds
2125 Center Avenue

Suite 100

Fort Lee, New Jersey

(Tel) 201-292-0150

(Fax) 201-292-0152
sbloom@rsgllp.com

Dated: Fort Lee, New Jersey
July 3, 2019
